DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
Applicant’s argument – (page 8) Applicant argued the lack of “storing the capture image”. Please review the remark for further detail.
Examiner’s response – Examiner respectfully disagree. Honda et al teaches in 0045-0052, especially 0051 where microscopic image acquired read into the control device and stored to the storage unit 43 by the control of the CPU 42. It would not be logical that image captured are not stored in memory one way or another, long-term or short-term. Storage of the image data as well as the program are needed in order to recall these data in order for processing. This is apply to dependent claims as well. Please amend to clarify if there is a certain storing of the capture image that that instant invention would stand apart from Honda et al.

Applicant’s argument – (pages 8-9) Applicant argued the lack of “learning a relationship”. 
Please review the remark for further detail.
Examiner’s response – And updated search found that Loewke et al (US 2015/0087240) teaches that part of the method claim. Please look at the combine teaching of Honda et al (US 2012/0092478) in view of Loewke et al (US 2015/0087240) below for more detail. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al (US 2012/0092478) in view of Loewke et al (US 2015/0087240).
Claim 1:
Honda et al (US 2012/0092478) teaches the following culturing assistance device (0001 teaches device and incubator which is view as a culturing assistance device) comprising: 
a processor: a memory encoded with instructions executed by the processor, the instructions causing the processor to perform operations comprising (0044 teaches device with CPU/processor; 0045 teaches storage unit such as hard disk, flash memory for memory and for programs to be executed/perform operation by the CPU 42 and storage unit):
 acquiring a captured image of cells at every predetermined time during a cell culturing process of the cells (abstract teaches plurality of cells incubated in incubation/cell culturing are image-captured in time series/predetermine time; 0043 teaches images acquired by the observation sequence in predetermined setting such as environment, temperature, humidity, predetermined observation/imaging schedule):
storing the captured image and event information indicating an event related to culturing of the cells at the timing when the image captured,(figure 1 teaches part 43 storage unit and 0045 teaches nonvolatile storage media such as a hard disk, a flash memory;  0029 teaches event information such as feature values, distribution and evaluation information from captured image; 0045-0046 detail individual incubation containers, imaging condition at the time lapse observation time are also view as event information; 0006 teaches image capture in time series of plurality of cells; 0045-0052, especially 0051 teaches microscopic image acquired read into the control device and stored to the storage unit 43 by the control of the CPU 42) 
wherein the event is a work performing in the cell culturing process (0006 teaches work such as feature value calculating to obtain feature values for each cells during the cell culturing process) and 
indicates at least one of a work of accessing to a culturing container and a work of accessing to an incubator (figure 4 and 0052 teaches capturing image with conveyance of incubation container, conveyance is work/accessing, to both the sample stage/culturing container and incubation container); and
wherein the learning learns that the event is performed in a state of the cells shown in the stored captured image (0114 teaches a ratio state of cancer cell to normal cell, this ratio is learns from the variation of shape of the frequency distributions corresponding to the respective images in accordance with the time lapse; figure 4 teaches event such as conveyance of incubation as well; 0031 teaches event such as temperature/humidity/atmosphere controlling; 0032 teaches event such as large door 16, middle door 17 and small door 18 of the incubation opening and closing for airtightness; 0039 teaches conveyor 23 with articulate arms, rotation stage 35, mini stage 36 and an arm part 37. These are all view as procedure operation/events as part of the imaged events for analysis.).
Honda et al teaches all the subject matter above, but not the following which is taught by Loewke et al (US 2015/0087240):
learning a relationship between the stored captured image and the stored event information based on the stored captured image and the stored event information at the timing when the image was captured (figure 5 and 0037 teaches the learning relationship such as compaction-related, expansion related, morphology-related, differentiation-related, cell death related and sensitivity related, where figure 5 is S140 of figure 1A; Figure 1A teach the stored captured image with timing in S110 and the stored event information generated by S120 and S130; 0026 and 0032 detail event information generated by S120; 0033 detail event information generated by S130. The image data of cell captured at a set time point is processed for event information in S120 and S130, where step S140 teach the learning a relationship of these cell images. Figure 1A and 0020 teaches receiving image data, which means these images were stored and now retrieve for processing).
Honda et al and Loewke et al are both in the field of image processing and analysis of cell over time in a cell culturing environment such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify feature value calculating unit (44), frequency distribution calculation unit (45) and evaluation information generation unit (46) of figure 1 of Honda et al by Loewke et al to generate learning a relationship such as compaction-related, expansion related, morphology-related, differentiation-related, cell death related and sensitivity related that is taught by S140 such would provide a qualitatively and or quantitatively measure relevant characteristic of the cell population over time as disclose by Loewke et al in 0037.

Claim 2: cancel
Claim 3: cancel
Claim 4: cancel

Honda et al further teaches:
further comprising storing information related to a date and time when the captured image was captured (0048 teaches data management of the storage unit 43 with date and time from observation and observation schedule time; 0045-0046 detail storage unit  with index data represent individual incubation containers, imaging condition at the time lapse observation time are also view as event information).

Claim 6:
Honda et al further teaches:
further comprising correspondingly storing the information related to the date and time when the captured image was captured and the event information (abstract teaches time series imaging of plurality of cells; starting 0048 teaches data management of the storage unit 43 with date and time from observation and observation schedule time).

Claim 7:
Honda et al further teaches:
wherein the event information comprises information related to a date and time when the event is executed (abstract teaches time series imaging of plurality of cells is view as event executed; 0048 teaches data management of the storage unit 43 with date and time from observation and observation schedule time).





Honda et al further teaches:
storing culturing result information indicating culturing results of the cells ( in addition to above cited reference, figure 11 and 0117-0119 teaches culture results with an output value), and
learning a relationship between the culturing result information, the captured image and the stored event information (0103-0105 teaches finding a correlation/relationship between states of cell and its variation between different feature values; 0118-0120 teaches extracting a relationship between an input and output ).

Claim 9:
Honda et al further teaches:
 further comprising presenting event candidates to be executed on the basis of the learning results and the image acquired by (above teaches image capture as inputs and learning unit, where figure 11 teaches data inputs with learning unit to produce a output.

Claim 10:
Honda et al further teaches:
further comprising presenting event candidates to be executed on the basis of learning results  and a newest image acquired (figure 5 teaches S206 with further image (new image data) to be included into the processing where above teaches details of event candidates.



Honda et al further teaches:
wherein, when a plurality of event candidates to be executed are provided,figure 7 and starting 0104 teaches mixture ratio from zero% to 25%, which are view as a priority order output and processed by the learning unit cited above.

Claim 12:
Honda et al further teaches:
wherein the priority order is applied according to a success rate of cell culturing (figure 7 and starting 0104 teaches mixture ratio from zero% to 25%, which are view as a priority order where the numbering is view as successfulness).

Claim 13:
Honda et al further teaches:
further comprising detecting a selection manipulation that selects an event to be executed from the event candidates presented (figure 2 is view as a manipulation detection unit; starting 0031 teaches the manipulate with temperature and humidity),
storinq the image and the event information indicated by the selection manipulation detected (figure 1 teaches part 43 storage unit and 0029-0031 teaches event information produce by feature values, distribution and evaluation information)
learning a relationship between the image and the event information on the basis of the event information indicated by the selection manipulation (figure 10 and 0117-0120 teaches a learning machines which is a neural network; 0129-0132 further teaches the calculation of learning machine for prediction accuracy of the cancel cell as taught in 0135 evaluated over a time period such as over eight hours elapsed).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Honda et al (US 2012/0092478) in view of Loewke et al (US 2015/0087240).
Claim 14: 
Honda et al (US 2012/0092478) teaches the following incubator (0001 expressly teaches incubator) comprising:
a thermostatic chamber configured to maintain an inside thereof in a predetermined environmental condition while accommodating a culturing container configured to culture cells (Figure 1 part 12 and 0030-0031 teaches upper casing 12 as a temperature-controlled room 15 includes a temperature regulator 15a and a humidity regulator 15b, and an inside of the temperature-controlled room 15 is maintained to be an environment suitable for the incubation of cells, this is view as thermostatic chamber);
an imaging device configured to image the cells contained in the culturing container in the thermostatic chamber at every predetermined time during a cell culturing process of the cells (figure 3 and starting 0029-0046 teaches culturing container 11(12), temperature regulator (thermostatic chamber) (0031), observation unit 22 to execute a time lapse observation of cell inside the incubation container (0035) with imaging device (0037))
a processor; and a memory encoded with instructions executed by the processor, the instructions causing the processor to perform operations comprising (0044 teaches device with CPU/processor; 0045 teaches storage unit such as hard disk, flash memory for memory and for programs to be executed/perform operation by the CPU 42 and storage unit):
acquiring a captured image of cells during culturing at every predetermined time (abstract teaches plurality of cells incubated in incubation/cell culturing are image-captured in time series/predetermine time; 0043 teaches images acquired by the observation sequence in predetermined setting such as environment, temperature, humidity, predetermined observation/imaging schedule):
storing the captured image and event information indicating an event related to the culturing of the cells at the timing when the image was captured, (figure 1 teaches part 43 storage unit and 0045 teaches nonvolatile storage media such as a hard disk, a flash memory;  0029 teaches event information such as feature values, distribution and evaluation information from captured image; 0045-0046 detail individual incubation containers, imaging condition at the time lapse observation time are also view as event information; 0006 teaches image capture in time series of plurality of cells; 0045-0052, especially 0051 teaches microscopic image acquired read into the control device and stored to the storage unit 43
by the control of the CPU 42) 
wherein the event is a work performed in the cell culturing process (0006 teaches work such as feature value calculating to obtain feature values for each cells during the cell culturing process) and 
indicates at least one of a work of accessing to a culturing container and a work of accessing to an incubator (figure 4 and 0052 teaches capturing image with conveyance of incubation container, conveyance is work/accessing, to both the sample stage/culturing container and incubation container): and
wherein the learning learns that the event is performed in a state of the cells shown in the stored captured image (0114 teaches a ratio state of cancer cell to normal cell, this ratio is learns from the variation of shape of the frequency distributions corresponding to the respective images in accordance with the time lapse; figure 4 teaches event such as conveyance of incubation as well; 0031 teaches event such as temperature/humidity/atmosphere controlling; 0032 teaches event such as large door 16, middle door 17 and small door 18 of the incubation opening and closing for airtightness; 0039 teaches conveyor 23 with articulate arms, rotation stage 35, mini stage 36 and an arm part 37. These are all view as procedure operation/events as part of the imaged events for analysis).

Honda et al teaches all the subject matter above, but not the following which is taught by Loewke et al (US 2015/0087240):
learning a relationship between the stored captured image and the stored event information based on the stored captured image and the stored event information at the timing when the image was captured (figure 5 and 0037 teaches the learning relationship such as compaction-related, expansion related, morphology-related, differentiation-related, cell death related and sensitivity related, where figure 5 is S140 of figure 1A; Figure 1A teach the stored captured image with timing in S110 and the stored event information generated by S120 and S130; 0026 and 0032 detail event information generated by S120; 0033 detail event information generated by S130. The image data of cell captured at a set time point is processed for event information in S120 and S130, where step S140 teach the learning a relationship of these cell images. Figure 1A and 0020 teaches receiving image data, which means these images were stored and now retrieve for processing).
Honda et al and Loewke et al are both in the field of image processing and analysis of cell over time in a cell culturing environment such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify feature value calculating unit (44), frequency distribution calculation unit (45) and evaluation information generation unit (46) of figure 1 of Honda et al by Loewke et al to generate learning a relationship such as compaction-related, expansion related, morphology-related, differentiation-related, cell death related and sensitivity related that is taught by S140 such would provide a qualitatively and or quantitatively measure relevant characteristic of the cell population over time as disclose by Loewke et al in 0037.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Honda et al (US 2012/0092478) in view of Loewke et al (US 2015/0087240).
Claim 15:
Honda et al (US 2012/0092478) teaches the following a non-transitory computer-readable storage medium storing a program which, when executed in a computer, causes the computer to execute processes (0044 teaches device with CPU/processor; 0045 teaches storage unit such as hard disk, flash memory for memory and for programs to be executed/perform operation by the CPU 42 and storage unit) comprising:
acquiring a captured image of cells during culturing at every predetermined time (abstract teaches plurality of cells incubated in incubation/cell culturing are image-captured in time series/predetermine time; 0043 teaches images acquired by the observation sequence in predetermined setting such as environment, temperature, humidity, predetermined observation/imaging schedule)
storing the captured image acquired step and event information indicating an event related to the culturing of the cells at the timing when the image captured ,( figure 1 teaches part 43 storage unit and 0045 teaches nonvolatile storage media such as a hard disk, a flash memory;  0029 teaches event information such as feature values, distribution and evaluation information from captured image; 0045-0046 detail individual incubation containers, imaging condition at the time lapse observation time are also view as event information; 0006 teaches image capture in time series of plurality of cells; 0045-0052, especially 0051 teaches microscopic image acquired read into the control device and stored to the storage unit 43 by the control of the CPU 42) 
wherein the event is a work performing in the cell culturing process (0006 teaches work such as feature value calculating to obtain feature values for each cells during the cell culturing process) and 
indicates at least one of a work of accessing to a culturing container and a work of accessing to an incubator (figure 4 and 0052 teaches capturing image with conveyance of incubation container, conveyance is work/accessing, to both the sample stage/culturing container and incubation container); and
wherein the learning learns that the event is performed in a state of the cells shown in the stored captured image (0114 teaches a ratio state of cancer cell to normal cell, this ratio is learns from the variation of shape of the frequency distributions corresponding to the respective images in accordance with the time lapse; figure 4 teaches event such as conveyance of incubation as well; 0031 teaches event such as temperature/humidity/atmosphere controlling; 0032 teaches event such as large door 16, middle door 17 and small door 18 of the incubation opening and closing for airtightness; 0039 teaches conveyor 23 with articulate arms, rotation stage 35, mini stage 36 and an arm part 37. These are all view as procedure operation/events as part of the imaged events for analysis).
Honda et al teaches all the subject matter above, but not the following which is taught by Loewke et al (US 2015/0087240):
learning a relationship between the stored captured image and the stored event information based on the stored captured image and the stored event information at the timing when the image was captured (figure 5 and 0037 teaches the learning relationship such as compaction-related, expansion related, morphology-related, differentiation-related, cell death related and sensitivity related, where figure 5 is S140 of figure 1A; Figure 1A teach the stored captured image with timing in S110 and the stored event information generated by S120 and S130; 0026 and 0032 detail event information generated by S120; 0033 detail event information generated by S130. The image data of cell captured at a set time point is processed for event information in S120 and S130, where step S140 teach the learning a relationship of these cell images. Figure 1A and 0020 teaches receiving image data, which means these images were stored and now retrieve for processing).
Honda et al and Loewke et al are both in the field of image processing and analysis of cell over time in a cell culturing environment such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify feature value calculating unit (44), frequency distribution calculation unit (45) and evaluation information generation unit (46) of figure 1 of Honda et al by Loewke et al to generate learning a relationship such as compaction-related, expansion related, morphology-related, differentiation-related, cell death related and sensitivity related that is taught by S140 such would provide a qualitatively and or quantitatively measure relevant characteristic of the cell population over time as disclose by Loewke et al in 0037.
s 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al (US 2012/0092478) and Loewke et al (US 2015/0087240) in view of Takagi et al (US 2006/0151185):
Claim 16.The culturing assistance device according to claim 1, further comprising:
Honda et al (US 2012/0092478) teaches learning results and acquired image (0054 teaches evaluation information/images with learning; 0117 teaches learning by neural network and learning machine) but not the following which is taught by Takagi et al (US 2006/0151185):
presenting a candidate event candidate to be executed on the basis; wherein the candidate event comprises at least one of “exchange of a culture medium configured to culture the cells”, “subculturing of the cells” and “cleaning of an inside of a device in which culturing of the cells is performed” (0003 teaches operation/event candidate such as incubation, culture medium exchange, subculture until end of cell cultivation/death/stopping; 0011 teaches operation such as cleaning/sterilizing the operation unit/incubation).
Honda et al and Takagi et al are in the same field of learning/automating of culturing of cells by mean incubation with control environment such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Honda et al by Takagi et al to address such event candidates for practical application of regenerative medicine, safe and inexpensive cell culturing by demand as disclosed Takagi et al in 0003.

Claim 17.  The culturing assistance device according to claim 16, further comprising:
selecting the event among the candidate event (Takagi et al – 0003 teaches selection base on demand and necessity for operating the steps of incubation), and
storing the captured image and the event information indicating the selected event (Takagi et al – 0046 teaches cell cultivation that operation robot 19 monitor by TV camera or the like, would be replace by Honda et al teaches image-captured in time series for storing and capturing of the image of the event. Honda et al teaches in figure 4 such observation time/image capture during these events).

Claim 18. The culturing assistance device according to claim 1, wherein 
Honda et al (US 2012/0092478) teaches learning learns (0054 teaches evaluation information/images with learning; 0117 teaches learning by neural network and learning machine) but not the following which is taught by Takagi et al (US 2006/0151185):
the event as “appropriate work” when the culturing has succeeded, and learns the event as “inappropriate work” when the culturing has failed (0004 teaches culturing success/appropriate  when using one cell cultivation exclusively for one subject and failed/inappropriate is due to cross contamination).
Honda et al and Takagi et al are in the same field of learning/automating of culturing of cells by mean incubation with control environment such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Honda et al by Takagi et al regarding successful and failed cultivation in order to solve these problems, such an apparatus to be developed for cultivating cells of plural subjects properly while preventing cross contamination as disclosed by Takagi et al in 0005. 

Claim 19.  The culturing assistance device according to claim 1, further comprising:
Honda et al (US 2012/0092478) teaches learning results and acquired image (0054 teaches evaluation information/images with learning; 0117 teaches learning by neural network and learning machine) but not the following which is taught by Takagi et al (US 2006/0151185):
presenting an appropriate event for making a success of culturing as a candidate event candidate to be executed on the basis, the appropriate event including “stopping the cell (0003 teaches presenting operation/event candidate such as incubation, culture medium exchange, subculture until end of cell cultivation/death/stopping; 0011 teaches operation such as cleaning/sterilizing the operation unit/incubation, where cleaning/sterilizing is view as “stopping the cell culturing”; 0004 teaches culturing success when using one cell cultivation exclusively for one subject but fail is cross contamination. It is well-known that success/failure of a culturing a new start of cultivation would come to an end with the stop of previous cell cultivation by cleaning/sterilization before starting a new cell cultivation to prevent cross contamination.).
Honda et al and Takagi et al are in the same field of learning/automating of culturing of cells by mean incubation with control environment such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Honda et al by Takagi et al regarding stopping cultivation in order to solve these problems, such an apparatus to be developed for cultivating cells of plural subjects properly while preventing cross contamination as disclosed by Takagi et al in 0005. 

Claim 20. The culturing assistance device according to claim 1, further comprising:
Honda et al (US 2012/0092478) teaches all the subject matter above, but not the following which is taught by Takagi et al (US 2006/0151185):
presenting an appropriate time when the candidate event is executed (figures 5-7 and 0048 teaches following procedures from starting cultivation operation to autoclave sterilization, further with proper time to sealing door for culture cells in incubators 14, consideration of sufficient time for sterilization for cell cultivation operation for next subject can be started; 0051 further teaches conducting operation/event at same time).

It would have been obvious to one skill in the art at the time of the invention to modify Honda et al by Takagi et al regarding appropriate time for operation/events such procedures for properly culturing cells as disclose by Takagi et al in 0051.

Claim 21. The incubator according to claim 14, wherein 
Honda et al (US 2012/0092478) teaches learning learns (0054 teaches evaluation information/images with learning; 0117 teaches learning by neural network and learning machine) but not the following which is taught by Takagi et al (US 2006/0151185):
the learning learns the event as “appropriate work” when the culturing has succeeded, and learns the event as “inappropriate work” when the culturing has failed (0004 teaches culturing success/appropriate  when using one cell cultivation exclusively for one subject and failed/inappropriate is due to cross contamination).
Honda et al and Takagi et al are in the same field of learning/automating of culturing of cells by mean incubation with control environment such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Honda et al by Takagi et al regarding successful and failed cultivation in order to solve these problems, such an apparatus to be developed for cultivating cells of plural subjects properly while preventing cross contamination as disclosed by Takagi et al in 0005. 

Claim 22. The incubator according to claim 14, further comprising:
Honda et al (US 2012/0092478) teaches learning results and acquired image (0054 teaches evaluation information/images with learning; 0117 teaches learning by neural network and learning machine)
presenting an appropriate event for making a success of culturing as a candidate event candidate to be executed on the basis of the learning results and the acquired image, the appropriate event including “stopping the cell culturing” (0003 teaches presenting operation/event candidate such as incubation, culture medium exchange, subculture until end of cell cultivation/death/stopping; 0011 teaches operation such as cleaning/sterilizing the operation unit/incubation, where cleaning/sterilizing is view as “stopping the cell culturing”; 0004 teaches culturing success when using one cell cultivation exclusively for one subject but fail is cross contamination. It is well-known that success/failure of a culturing a new start of cultivation would come to an end with the stop of previous cell cultivation by cleaning/sterilization before starting a new cell cultivation to prevent cross contamination.).
Honda et al and Takagi et al are in the same field of learning/automating of culturing of cells by mean incubation with control environment such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Honda et al by Takagi et al regarding stopping cultivation in order to solve these problems, such an apparatus to be developed for cultivating cells of plural subjects properly while preventing cross contamination as disclosed by Takagi et al in 0005. 

Claim 23.  The incubator according to claim 14, further comprising:
Honda et al (US 2012/0092478) teaches all the subject matter above, but not the following which is taught by Takagi et al (US 2006/0151185):
presenting an appropriate time when the candidate event is executed (figures 5-7 and 0048 teaches following procedures from starting cultivation operation to autoclave sterilization, further with proper time to sealing door for culture cells in incubators 14, consideration of sufficient time for sterilization for cell cultivation operation for next subject can be started; 0051 further teaches conducting operation/event at same time).
Honda et al and Takagi et al are in the same field of learning/automating of culturing of cells by mean incubation with control environment such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Honda et al by Takagi et al regarding appropriate time for operation/events such procedures for properly culturing cells as disclose by Takagi et al in 0051.

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656